United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1140
Issued: October 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 2, 2017 appellant, through counsel, filed a timely appeal from a March 30, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant established an occupational disease causally related to the
factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 1, 2015 appellant, then a 53-year-old mail carrier, filed an occupational disease
claim, (Form CA-2) alleging that she sustained an aggravated left shoulder labrum tear and
painful callus-like growth at the base of the left thumb. She noted that at work she was required
to lift her arm while casing mail, pick up and move mail of various heights and weights, as well
as push and pull hampers and carts loaded with mail. These activities stressed appellant’s left
upper extremity. In an accompanying statement, she explained that she started having symptoms
in her left shoulder beginning in 2006. Appellant stated that she first noted symptoms in her left
hand in 2006 which developed over the years and were now interfering with her ability to grip or
hold firmly without pain. She noted that she had undergone surgery on February 28, 2008 for a
nearly complete tear of the right shoulder’s rotator cuff, but that the positive effects of the
surgery was reversed when she underwent rehabilitation therapy. Appellant noted that she used
her left arm and hand to compensate for her right extremity.
In support of her claim, appellant submitted an April 19, 2007 report wherein
Dr. Joseph M. Page, a Board-certified orthopedic surgeon, diagnosed a right rotator cuff tear
involving supraspinatus and infraspinatus tendons with retraction. Dr. Page also noted that
appellant had some weakness of her left deltoid muscle secondary to pain and diminished range
of her shoulder and a positive Tinel’s sign in both wrists consistent with carpal tunnel syndrome.
He noted tenderness of her lower lumbar spine and some clicking in her left knee. Dr. Page
indicated that appellant believed that her conditions were employment related. He opined that it
was certainly possible that appellant developed a right rotator cuff tear by attrition of impinging
the humeral against the acromion while lifting heavy packs of mail over an eight-year period of
time with her dominant arm.
By letter dated July 9, 2015, OWCP informed appellant that further medical information
was needed to support her claim, and afforded appellant 30 days to submit this information.
In a July 24, 2015 progress report, Dr. Clint Soppe, a Board-certified orthopedic surgeon,
diagnosed left shoulder rotator cuff tear, and recommended a magnetic resonance imaging (MRI)
scan.
In a July 28, 2015 MRI scan report of the left shoulder, Dr. Omid J. Jafari, a Boardcertified radiologist, found moderate tendinosis of the supraspinatus and infraspinatus tendon,
chronic articular surface tear of the subscapularis tendon and associated medial subluxation of
the biceps tendon with the bicipital pulley system with moderate tendinosis, type III acromion
may be suggestive of internal impingement, mild hypertrophic arthropathy of the
acromioclaviclar joint space, and large amount of subacromial bursal fluid may represent
bursitis.
Dr. Kenton S. Horacek, a Board-certified orthopedic surgeon, in a July 28, 2015 report,
noted that appellant reported working as a postal worker and that she had problems with her
knees and left thumb which she indicated were related to her employment activities. He noted
that these duties included standing, walking, pushing, pulling, bending, and lifting from floor to
waist or higher while constantly bearing weights in excess of several tens of pounds.
Dr. Horacek diagnosed chondromalacia of the patella bilaterally and early medial compartment

2

arthritis of the knee bilaterally, torn medial meniscus of right knee, and carpometacarpal arthritis
at the base of the thumb. He noted that appellant believed strongly that it was the abuse of
repetitive activities that led to the problems in her knees as well as the base of her thumb, but that
at any rate, she is left with a component of arthritis in these areas. Dr. Horacek noted that
appellant’s knee condition would be treated for arthritis. He also related that he recommended
appellant be seen by a hand surgeon regarding her thumb condition to determine whether it was
symptomatic enough to warrant more vigorous treatment.
In a July 28, 2015 report, Carolyn Goble, a physician assistant under the supervision of
Dr. M. Ramin Modabber, a Board-certified orthopedic surgeon, diagnosed left thumb
carpometacarpal osteoarthritis. She noted appellant’s work history, and indicated that basilar
joint arthritis was often aggravated by repetitive tasks and heavy use of the hands.
By decision dated August 28, 2015, OWCP denied appellant’s claim. It determined that
none of the medical evidence provided a medical explanation as to how appellant’s work factors
caused her claimed left shoulder and left thumb injuries.
On September 28, 2015 appellant requested an oral hearing before an OWCP hearing
representative. At the hearing held on May 18, 2016, the hearing representative explained to
counsel that further medical information was necessary to support appellant’s claim, and
provided appellant 30 days to submit the evidence. No further evidence was received by OWCP
within the allotted time period.
By decision dated August 1, 2016, the hearing representative affirmed OWCP’s decision
of August 28, 2015. He noted that the medical evidence was still deficient as it failed to
establish a causal relationship between the claimed conditions and the factors of appellant’s
federal employment.
In an August 5, 2016 report, Dr. Horacek noted that he initially saw appellant on
February 19, 2013 when she related having difficulty walking distances and descending stairs.
He indicated that in November 2012 appellant experienced right knee pain while descending
some steps from a mail delivery. Dr. Horacek reviewed appellant’s employment duties as well
as her medical treatment. He discussed appellant’s multiple orthopedic issues, including those
with her left shoulder and thumb. Dr. Horacek opined that appellant’s employment factors,
including the use of her arm repetitively in an overhead position, aggravated the left shoulder
partial thickness tear of the subscapularis, infraspinatus, and supraspinatus tendons, as well
subluxation of the biceps tendon and bursitis. He noted that repetitive activities overhead tend to
place demand on the tendons, and therefore aggravated the amount of tendinosis and bursitis
found on the MRI scan. Dr. Horacek opined that, if appellant had done less overhead use of her
shoulder, than her employment demanded, she would have less rotator cuff disease. He
indicated that appellant may require intermittent modalities of physical therapy for her left
shoulder, along with rare shots of cortisone, oral anti-inflammatories, and possible arthroscopy to
debride and/or repair her rotator cuff disease. Dr. Horacek opined that the arthritis at the base of
the left thumb certainly would have been aggravated by repetitive grasping, carrying mail, and
squeezing between her left thumb and forefinger repetitively. He noted that this was a common
area to wear out in women, but it would be accentuated by repetitive use and demands of the
joint. Dr. Horacek suggested surgical intervention to correct the arthritis in appellant’s thumb.

3

On November 22, 2016 OWCP received appellant’s request for reconsideration. Counsel
contended that appellant had established that her left shoulder rotator cuff disease and
carpometacarpal arthritis at the base of her left thumb were causally related to her federal
employment based on the medical evidence, and contended that the decision of the hearing
representative should be reversed.
By decision dated March 30, 2017, OWCP denied modification of the prior decisions. It
determined that the evidence was insufficient to modify the August 1, 2016 decision because
Dr. Horacek had not substantiated causal relationship regarding whether a temporary aggravation
had resolved or whether the aggravation caused a material change in the preexisting/underlying
condition. OWCP concluded that to establish that an aggravation occurred there must be
objective evidence of a physiological change in the claimant’s preexisting condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that the injury was sustained while in the performance of duty as alleged, and
that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence must include a physician’s rationalized opinion on the issue of whether
there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999).

5

Id.

4

ANALYSIS
Appellant alleged that she sustained an aggravated left shoulder labrum tear and a painful
callus-like growth on the base of her left thumb as a result of the factors of her federal
employment as a mail carrier. OWCP denied appellant’s claim as she had not established an
injury causally related to the accepted factors of her federal employment.
The Board finds this case is not in posture for decision. Appellant submitted an
August 5, 2016 report wherein Dr. Horacek provided a thorough review of appellant’s
employment duties and her medical treatment. Dr. Horacek opined that appellant’s employment
factors, including her repetitive activities overhead, placed increased demand on her tendons and
therefore aggravated the amount of tendinosis and bursitis found on the MRI scan. He opined
that if appellant had less overhead use of her shoulder, as required by her employment, she
would have less rotator cuff disease. Dr. Horacek also opined that the arthritis at the base of
appellant’s left thumb would certainly have been aggravated by the repetitive grasping, carrying
mail, and squeezing between her left thumb and forefinger.
The Board finds that, although Dr. Horacek’s opinion is insufficiently rationalized to
meet appellant’s burden of proof on causal relationship, it is of sufficient probative value to
warrant additional development.6 Dr. Horacek provided a detailed explanation of how the
physical forces of appellant’s employment caused an injury to her left shoulder and thumb.
However, OWCP did not undertake further development of the medical record, such as referring
appellant for a second opinion examination.7
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish
entitlement to compensation, OWCP shares the responsibility in the development of the evidence
to see that justice is done.8 This case must be remanded to OWCP for preparation of a statement
of accepted facts and further development of the medical evidence. Following this and any other
development deemed necessary, OWCP shall issue a de novo decision in the case.
CONCLUSION
The Board finds that this case is not in posture for decision.

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

7

See R.N., Docket No. 17-0497 (issued May 19, 2017).

8

D.G., Docket No. 15-0702 (issued August 27, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 30, 2017 is set aside, and the case is remanded for further
development consistent with this opinion.
Issued: October 18, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

